Even though under section 6526 (4527) C. G. L. the county commissioners may have duly made an appropriation from county funds to the Volusia County Fair Association for an authorized county purpose, the act designated Senate Bill No. 910, is in the nature of a judicial decree requiring the county commissioners to pay over to the Board of Trustees of the Volusia County Fair, a body proposed to be created by an act of the Florida Legislature, out of the proceeds of the taxes collected and to be collected in said county for the year 1930, the sum of $6,000.00 that was appropriated to the Volusia County Fair Association, by the Board of County Commissioners in the budget for the fiscal year ending September 30, 1931.
The legislature cannot exercise judicial functions. A legislative command in the nature of a judicial decree that county funds which have been appropriated for payment to a specific payee shall be paid to a different payee, without anything in the act to show the right of the new payee *Page 1015 
or that the payment required to be made is for a lawful county purpose, is not contemplated by the constitution. It is alleged that the appropriation is not made for a public purpose but violates sections 7 and 10, Article IX, Constitution. If it be assumed that the act may be shown to be valid by reference to the statute designated as Senate Bill No. 911, that act violates section 25, Article III, constitution, in that though it may have reference to a county purpose, Earle v. Dade Co.,92 Fla. 432, 109 So.2d 331, yet it is a special law, not creating an agency for governmental purposes, but incorporating a "useful" company or association with corporate powers, when the organic section forbids the legislature to "pass any special law on any such subject, and any such special law shall be of no effect," with exceptions not material here. The provision in the special act requiring the Board of Trustees of the Volusia County Fair to acquire, purchase and take over in the name of Volusia County, property owned by the Volusia County Fair Association, Inc., and other provisions, do not make the Board of Trustees created by the special act an agency for governmental purposes. In State ex rel. v. Daniel, 87 Fla. 270,99 So.2d 804, the act was a general law and created an agency for governmental purposes. It is not necessary to consider whether section 20, Article III, or sections 7 and 10, Article IX, constitution, are also violated.
BUFORD, C.J., AND ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.